Citation Nr: 9922237	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral optic nerve 
Drusen with secondary optic atrophy and loss of peripheral 
vision, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1982 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
granted service connection for bilateral optic nerve Drusen 
with secondary optic atrophy and loss of peripheral vision 
and assigned a 20 percent evaluation.  Subsequently, in a 
June 1994 rating decision, the RO awarded a 60 percent 
evaluation for the eye disability.  

The Board remanded the claim in October 1996 for additional 
evidentiary development.  Specific procedural issues relevant 
to the appeal were discussed in that remand.  Because the 
record does not include complete documentation of the 
development undertaken, the claim must again be remanded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board, in the October 1996 remand, noted that a separate 
file concerning Chapter 31 vocational rehabilitation 
benefits, and any counseling records associated therewith, 
was not of record.  The remand, in part, directed the RO to 
obtain and associate with the claims file the appellant's 
vocational rehabilitation file and counseling records.  The 
RO apparently obtained the file and evaluated its contents in 
rendering a November 1997 decision denying the claim.  The 
claims file now before the Board, however, does not contain 
the vocational rehabilitation file.  

In Stegall v. West, 11 Vet. App. 268, 270-71 (1998), the 
Court held a remand necessary when the RO failed to follow 
the directives in a Board remand, thereby frustrating 
appellate review and necessitating another remand.  The Court 
noted that (1) a remand conferred on a claimant, as a matter 
of law, the right to compliance with the remand orders, (2) a 
remand imposed upon VA a concomitant duty to ensure 
compliance with the terms of the remand, and (3) the Board 
erred in failing to ensure compliance with its remand 
instructions.  Id., at 270.  Moreover, the holding in Stegall 
is "precedent to be followed in all cases presently in 
remand status."  Id., at 271.  

The Board finds here that a remand is again necessary in 
light of Stegall and the failure to ensure that the 
vocational rehabilitation file was associated with the claims 
file.  Strict compliance with this remand is required.  Id., 
at 270-71.  

The case is REMANDED for the following development:

The RO should obtain the appellant's 
Chapter 31 vocational rehabilitation 
folder and counseling records and 
associate them with the claims folder.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


